[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The briefs in this matter became final on April 3, 1992, when a portion of plaintiff's was deleted.
Plaintiff seeks only to have this matter returned to the Freedom of Information Commission (FOIC) with an "order to levy an appropriate civil penalty" on one James Thomas.
The imposition of penalties by FOIC is a matter of discretion, C.G.S. 1-21i(b). This discretion may not be abused.
Plaintiff has failed to prove that FOIC has in any way abused its discretion.
Appeal dismissed.
O'NEILL, J. CT Page 6602